DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered. Claims 1-3, 5-7, 11, 12, 17 and 18 are pending, of which claims 1 and 5 are currently amended and claims 17 and 18 are new. Claims 4, 8-10 and 13-16 are cancelled. No new matter has been added.
The previous rejection of claims 1-3, 5-7, 11 and 12 under 35 USC 103 is being maintained, and new claims 17 and 18 are now also rejected under 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5298341 (Khandkar) in view of US 2006/0292430 A1 (Lessing).

    PNG
    media_image1.png
    679
    384
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    457
    401
    media_image2.png
    Greyscale

Regarding claims 1-3, 5-7, 17 and 18 Khandkar discloses a method for assembling and modular arrangement [6:9-30] of greater than two (at least three) stacks 12 of ion conducting electrolyte elements arranged in a generally circular array (circular assembly arrangement) [5:11-18], wherein the ion conducting electrolyte elements are oxide solid state electrolytes [5:19-23] which may be used in fuel cells [1:50-63, 7:45] (the modular arrangement is an assembly arrangement of solid oxide cells for a fuel cell system, and the stacks 12 are cells arranged within a cell stack formation which, as shown in Figs. 1, 3, 5 and 6, is at least a four sided cell stack formation). Manifold plates 24A and 24B are bonded to the stacks 12 and interior and exterior seals 30 and 32 to form fluid pathways and direct air [6:31-46, 7:34-55] (the plural manifold plates 24A, 24B and seals 30, 32 are plural flow restriction structures configured for restricting air flows and mounted to extend between plain attachment sides of the cell stack formations to attach cell stack formations to each other). An electrical insulating 
Khandkar does not teach that the plain attachment sides of the cell stack formations have a geometrically deviating attachment surface structure. Lessing however teaches forming a fuel cell module in a cruciform architecture for connecting supply and exhaust lines 10 with connecting stubs 9 [0046], wherein plain attachment sides in two opposite sides of the four sides have a geometrically deviating attachment surface structure that extrudes from the plain attachment side such that a first portion of the plain attachment sides extends from the geometrically deviating attachment surface structure to a first corner of the cell stack formation and a second portion of the plain attachment side extends from the geometrically deviating surface structure to a second corner of the cell stack formation. See Figs. 3, 4. The cruciform shape allows common supply and outlet lines to have a connecting stub that extends over the height (along the vertical length) of the fuel cell module and over the width of the associated end face, so that the anode and cathode plates can be connected in a reliably gas-tight manner despite possible temperature fluctuations (compensate mechanical stresses due to thermal expansions of materials) [0015], [0016]. Therefore it would have been obvious to one of ordinary skill in the art to include geometrically deviating attachment surface structures, as in Lessing, on the plain attachment sides on opposite sides of the cell stack formations of Khandkar, whereby flow restriction structures would extend between two extruding geometrically deviating attachment surface structures, connected along a vertical length of 


    PNG
    media_image3.png
    484
    631
    media_image3.png
    Greyscale

Further with respect to claims 3, 7, 17 and 18, in the combination of Khandkar and Lessing, the manifold plates 24A, 24B of Khandkar, which attach each cell stack formation 12 to another cell stack formation 12 in order to form the circular assembly arrangement, would be mounted against the respective geometrically deviating attachment surface structures as taught by Lessing on two opposite sides of each cell stack formation, thus the manifold plates 24A, 24B are equivalent to the claimed attachment plate. The manifold plates 24A, 24B extend in a plane across two dimensions connecting all of the cell stack formations 12 in the circle to each other, and thus would connect along the vertical length of each of the two extruding geometrically deviating attachment surface structures formed on the cell stack formations 12, 

    PNG
    media_image4.png
    235
    400
    media_image4.png
    Greyscale

Regarding claims 11 and 12, Lessing teaches that the anode and cathode plates can be connected in a reliably gas-tight manner despite possible temperature fluctuations [0016], but also that slight leaks, which are dependent on the operating phase, from the connecting stubs are tolerable [0049]. Therefore it is considered that the flow restriction structure taught by the combination of Khandkar and Lessing is configured to allow the stack formation to freely expand and shrink with temperature by being mounted loosely against the at least one . 

Response to Arguments
Applicant’s arguments filed 06/21/2021 have been fully considered but they are not persuasive. The applicant alleges that the manifold plates of Khandkar are not capable of being connected along a vertical length of each of the two extruding geometrically deviating attachment surface structures, but has failed to provide any evidence or reasoning to support this allegation. To the contrary, it is clear from Fig. 5 of Khandkar that the manifold plates are connected to each cell stack along the stacking direction (vertical length) of each of the cell stacks. Furthermore, as illustrated in the annotated Fig. 3 above, Lessing teaches geometrically deviating attachment surface structures that extend along the stacking direction of the cell stack on two opposite sides of the cell stack that connect to manifold structures (connecting stubs 9). Therefore in combining the teachings of both references, the geometrically deviating attachment surface structures as taught by Lessing would be disposed on the opposite sides of the cell stacks that connect to the manifold plates in Khandkar, both the geometrically deviating attachment surface structures and the connection to the manifold plates extending along the stacking direction of the cell stacks, such that the manifold plates are connected along a vertical length of each of the two extruding geometrically deviating attachment surface structures as claimed. Please refer to the annotated figures and statement of rejection above for further explanation. Therefore, the previous rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727